Citation Nr: 1515707	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  06-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine spondylosis, currently rated 20 percent disabling.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.  In that decision, the RO granted an increased rating of 20 percent, but no higher, for lumbar spine spondylosis and denied entitlement to a TDIU. Jurisdiction over this case was subsequently transferred to the VARO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

The Veteran presented testimony at Board hearings in October 2009 (Central Office hearing before one Veterans Law Judge (VLJ) and August 2012 (video hearing before two Acting VLJs). VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Each of the three VLJs who took testimony regarding the claims on appeal is assigned to the panel deciding the case.  Thus, the requirement of the statute and regulation has been met in this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In December 2009, the Board denied the Veteran's claim for an increased rating for lumbar spine spondylosis.  It also denied the Veteran's claim for increased ratings for radiculopathy of the right and left lower extremities and remanded the issue of entitlement to a TDIU.

In June 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand by counsel for the Veteran and VA.  The Court vacated the Board's decision denying an increased rating for lumbar spine spondylosis and remanded that matter to the Board.  The parties to the Joint Motion also agreed that the Veteran had abandoned the issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities.  Consequently, the Court dismissed the Veteran's appeal regarding these issues.  However, the Veteran raised the issues again at the August 2012 Board hearing and, after the Board referred the issues for adjudication, the RO denied claims for increased ratings for radiculopathy of the right and left lower extremities in August 2014.  A notice of disagreement (NOD) does not yet appear to have been filed with regard to this decision and the Board therefore does not have jurisdiction over these claims at this time.
 
In May 2011 and December 2012, the Board remanded the claims for an increased rating for lumbar spondylosis and for a TDIU to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the most recent, April 2014 supplemental statement of the case (SSOC) was issued, and prior to return of the case to the Board, a July 2014 VA peripheral nerves examination was conducted and additional VA treatment records were associated with the Veterans Benefits Management System (VBMS) file.  An SSOC must be furnished to the Veteran and his representative when additional pertinent evidence is received after the most recent SSOC.  38 C.F.R. §§ 19.31, 19.37 (2014).  Here, the VA examination and treatment records were not pertinent to the claim for an increased rating for lumbar spine spondylosis, because, as reflected in the discussion below, they do not contain additional evidence as to limitation of motion of the thoracolumbar spine to include functional limitation due to pain and other factors.  Consequently, a remand for an SSOC is not required with regard to the claim being decided herein. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Flexion of the thoracolumbar spine has not more nearly approximated 30 degrees flexion throughout the appeal period other than during an exacerbation on one of the seven VA examinations conducted during the pendency of the claim, even considering additional functional loss due to pain and other factors during normal working movements and flare-ups, and there has been no ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased rating for lumbar spine spondylosis, currently rated 20 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5010-5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in December 2004, March 2006, August 2007, and July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The July 2008 letter also contained additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was most recently readjudicated in the April 2014 SSOC.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran seven VA examinations.  As indicated by the discussion below, these examinations are adequate to decide the claim.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.  In its December 2012 remand, the Board instructed that the AOJ all outstanding VA treatment records.  The AOJ did so and therefore complied with the Board's remand instructions.

In addition, during the Board hearings, the undersigned explained the issue being decided herein and asked questions that suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and those representing him at the hearings to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claim for an increased rating for lumbar spine spondylosis.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the increased rating claim at issue in this case was filed in October 2004 and there is therefore a lengthy appeal period.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating is proper. 

The Veteran's lumbar spine spondylosis is rated under 38 C.F.R. § 4.71a, DCs 5010-5242.  DC 5010 is applicable to traumatic arthritis and DC 5242 is applicable to degenerative arthritis of the spine.  All disabilities of the spine, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  Under this general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS).  Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  As shown below, there has been no ankylosis of the entire thoracolumbar spine or incapacitating episodes during the pendency of the claim.

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The parties to the Joint Motion indicated that the Board's decision was flawed because it did not assess the degree of functional loss due to pain in determining whether an increased 40 percent rating was warranted under the general rating formula, to include addressing findings on the November 2008 and March 2009 VA examinations indicating that the Veteran suffered painful motion throughout the entire range of lumbar spine motion, as well as additional limitation after repetitive motion testing.  The Board will therefore focus its analysis on whether the symptoms of the Veteran's lumbar spondylosis have more nearly approximated limitation of flexion to 30 degrees, considering DeLuca and the line of cases establishing that 38 C.F.R. §§ 4.40 and 4.45 require the Board to assess functional loss due to pain.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency").

In addition to considering range of motion findings, the Board must also evaluate evidence of a Veteran's inability to perform "normal working movements" with "strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (citing 38 C.F.R. § 4.40).  For rating purposes, all "possible manifestations" of functional loss must be evaluated, and one such manifestation cannot be evaluated to the exclusion of others.  See Mitchell, 25 Vet. App. at 36-37; 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled").  The Mitchell Court also held that pain "may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or ] endurance."  Id. at 38 (quoting 38 C.F.R. § 4.40).  The Court reiterated "that pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Id. at 43.

Here, the Board finds that the preponderance of the evidence is against the award of an increased rating.  With a single exception discussed below, range of motion of the Veteran's thoracolumbar spine did not more nearly approximate flexion to 30 degrees, even considering the additional functional loss caused by pain and other factors during normal working movements and on flare-ups as well as on examination.  During the pendency of the claim, the Veteran has undergone seven VA spine examinations-in January 2005, February 2006, November 2008, March 2009, August 2010, February 2012, and December 2013.  Each examiner gave range of motion figures as well as findings relating to functional loss due to pain and other factors.  On the January 2005 VA examination, flexion was to 90 degrees with pain starting at 45 degrees and no loss after repetitive motion.  On the February 2006 VA examination, flexion was to 70 degrees with an additional 5 degrees lost on repetitive motion testing.  On the November 2008 VA examination, the examiner indicated that the Veteran "can bend hardly up to the 50-55 degrees."  The examiner noted that repeated movement caused increased pain and spasms but did not indicate whether he conducted repetitive motion testing or whether such testing caused additional limitation of motion.  On the March 2009 VA examination flexion was to 65 degrees and the examiner wrote, "After repetitive motion in the lumbosacral spine, the patient has increased pain, easy fatigability, lack of endurance, and decrease of flexion and extension with 5 more degrees," apparently indicating loss of an additional 5 degrees on repetitive motion testing.  On the August 2010 VA examination, flexion was to 60 degrees and 50 degrees after repetitive motion testing.  On the February 2012 VA examination flexion was to 30 degrees and to 10 degrees after repetitive motion testing.  On the December 2013 VA examination, flexion was to 75 degrees with no additional limitation of range of motion after repetitive motion testing.

There were also findings on the VA examinations regarding pain and other factors noted in 38 C.F.R. §§ 4.40 and 4.45.  The January 2005 VA examiner noted that there was significant functional impairment, with pain at a level of 8, but a level of 10 with flare-ups of severe pain that caused three days of bed rest.  The February 2006 VA examiner indicated that there was increased pain with flare-ups while bending, lifting, and walking and driving for a long time, and that the Veteran indicated that due to his lumbar spine spondylosis and radiculopathy he was completely incapacitated from activities at least seven days out of the month and could not perform any activities.  The Veteran also indicated that these disabilities impacted his ability to work as a salesman and was no longer working as a result.  The November 2008 VA examiner indicated that some type of movement of the back caused the Veteran to be bedridden, that pain was 6 normally but 8 to 9 or 10 with flare-ups, that there were significant spasms and pain on movement, and that with repetitive motion testing there was increase in pain and spasm.  As noted by the parties to the Joint Motion, the November 2008 VA examiner indicated that all movements required to test range of motion were associated with pain and spasm.  The Veteran indicated he had worked for three months as a car salesman in the past year and was discharged because he was not able to do much.  As noted above and by the parties to the Joint Motion, the March 2009 VA examiner indicated that, after repetitive motion testing, there was increased pain, easy fatigability, lack of endurance, and decreased range of motion.  At that time, the Veteran indicated that he had not worked since August 2008 due to his back pain.

The August 2010 VA examiner indicated that there was objective evidence of pain on active range of motion, objective evidence of pain following repetitive motion testing, and additional limitations after repetitive motion testing with the most important factor being pain.  The August 2010 VA examiner also noted that there was no history of flare-ups.  The Veteran indicated that he could cook and wash dishes but could not mow or shovel snow and had limited ability to lift.  The Veteran indicated that he could no longer work due to his back pain, which affected his ability to move around the car lot as well as brushing off cars.  The February 2012 VA examiner indicated that the Veteran experienced flare-ups every day, that there was additional limitation of range of motion and functional loss and/or impairment after repetitive use testing, consisting of less movement than normal, weakened movement, and pain on movement.  There was also tenderness on palpation, muscle spasm severe enough to result in abnormal gait or spinal contour, occasional use of brace, crutches, and cane, and antalgic gait and pain with walking.  The Veteran indicated he had been out of work for years due to his back symptoms.  The December 2013 VA examiner indicated that the Veteran did not have flare-ups that impacted the function of the thoracolumbar spine, and, although there was no addition limitation of range of motion after repetitive use testing, there was functional loss and/or impairment after repetitive use testing, consisting of less movement than normal, pain on movement, and disturbance of locomotion.  There was also tenderness and muscle spasm and guarding which did not result in abnormal gait or spinal contour.

During the Board hearings, the Veteran and his wife testified that he experienced constant daily pain ranging from 7 out of 10 to 10 out of 10, took medication for the pain, used a cane and brace at times, and that his back disability significantly affected his daily life and employment. 

The above evidence reflects that flexion of the Veteran's thoracolumbar spine was greater than 30 degrees on each examination, including after repetitive motion testing, with the exception of the February 2012 VA examination, on which flexion was to 30 degrees and to 10 degrees after repetitive motion testing.  In addition, the Veteran has at times experienced pain throughout range of motion and pain and other factors such as weakness, fatigability, and lack of endurance that have caused additional limitation of motion and functional loss.  The Veteran also stated that he experienced pain during normal movements and flare-ups that caused significant additional functional impairment, although he also indicated on the August 2010 and December 2013 VA examinations that he did not experience flare-ups.  The question before the Board is whether, considering all of the above range of motion studies as well as the pain and other symptoms experienced by the Veteran on examination, during normal working movements, and during flare-ups, his overall disability picture has more nearly approximated the flexion to 30 degrees or less listed in the criteria for a 40 percent rating in the general rating formula.

In answering this question, the Board has considered VA's regulation indicating that the disability ratings in the Rating Schedule take into account some variations in the degree of disability due to temporary exacerbations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  VA regulations also indicate that changes in medical findings are to be addressed in a manner that will "produce the greatest degree of stability of disability evaluations consistent with the laws and [VA] regulations governing compensation."  38 C.F.R. § 3.344(a) (entitled "Stabilization of disability evaluations").  Stabilization applies to "treatment of intercurrent diseases and exacerbations...."  Id.  (Emphasis added.)  Given that on six of the seven VA examinations during the pendency of the claim, which covers a 12-year period, the range of motion of the Veteran's thoracolumbar spine was well above 30 degrees even after repetitive motion testing, the Board finds that the one flexion reading of 30 degrees and 10 degrees after repetitive motion testing was the type of temporary exacerbation or aberration that is contemplated in these regulations and therefore does not represent a distinct degree of disability for a stage of the appeal warranting a different level of compensation for that time period.  Cf. Hart, 21 Vet. App. at 509 ("If VA's adjudication of an increased-rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased-rating claim was filed until a final decision on that claim is made").  

Notwithstanding that the range of motion findings including after repetitive motion testing were almost all well above 30 degrees flexion, the Board must consider the degree of functional limitation that would be expected due to pain and other factors both during normal working movements and during flare-ups.  The above evidence reflects that the Veteran experiences significant pain, weakness, fatigability, and lack of endurance during range of motion testing, during normal working movements, and during flare-ups, and these limited his range of motion as well as his ability to perform normal working movements with strength, speed, coordination, in his daily life and when he was working.  The dispositive issue in this case is whether these additional functional limitations cause the Veteran's overall disability picture to more nearly approximate the 30 degrees or less of flexion warranting a 40 percent rating rather than the flexion between 30 and 60 degrees or other symptoms warranting a 20 percent rating under the general rating formula.  The Board finds that they do not, for the following reasons.  

Even considering additional loss of range of motion on repetitive motion testing, flexion was between 50 and 90 degrees.  Thus, this is not a situation where range of motion borders on the criteria for the next higher rating; rather, flexion of the thoracolumbar spine was well within and even above the flexion of 30 to 60 degrees warranting only a 20 percent rating under the general rating formula.  The additional functional limitations, although significant, do not equate to a reduction in flexion that would be closer to 30 degrees flexion.  Moreover, although there was pain throughout the range of motion on some examinations and at various points on others, and the Veteran experiences significant, constant, daily pain, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. at 43.  Additionally, the criteria for rating the spine specifically contemplate pain.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease).

In addition, the VA examination reports and treatment records reflect that there was no ankylosis or incapacitating episodes warranting a higher rating under the general rating formula or formula for rating IVDS based on incapacitating episodes.  Lack of incapacitating episodes (as defined in Note 1 to the formula for rating IVDS) was noted on the January 2005, February 2006, August 2010, and December 2013 VA examinations and incapacitating episodes were not otherwise noted, and the Veteran testified that he did not experience incapacitating episodes for which he was prescribed bed rest.  Similarly, lack of ankylosis was noted on the August 2010 VA examination and was not noted elsewhere.  Further, the fact that the Veteran's back has movement at the times of all VA examination is additional evidence that there is no ankylosis of the spine.

The parties to the Joint Motion also instructed that the Board consider the applicability of Ardison v. Brown, 6 Vet. App. 405, 408-409 (1994) to the Veteran's reported flare-ups on bending, turning, and lifting.  In Ardison, the Veteran had indicated that his service connected tinea pedis erupted from time to time with acute exacerbations and was thus fluctuating in nature.  The Veteran was not, however, examined during the active stage of his skin disorder, and the Court instructed that on remand the Board must provide for an examination during the active stage of the disorder.  The Board finds Ardison to be inapposite to the present case.  There, the veteran had a particular type of skin disorder with inactive and active stages, which was not contemplated by the criteria in the diagnostic codes under which the disorder was evaluated.  Here, by contrast, the pain and other symptoms of the Veteran's lumbar spine spondylosis are fully contemplated by the regulations cited above that instruct that in rating musculoskeletal disabilities VA must consider functional loss, painful motion, less, more, or weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. §§ 4.40, 4.45.  In the analysis above, the Board considered these factors and concluded that they did not warrant a higher rating.  Moreover, these regulations have been interpreted to require that the Board consider the Veteran's symptoms during times when he was not being examined, such as during normal working movements and during flare-ups, and the Board has done so.  There is thus no basis for an Ardison-type examination here, where, even if flare-ups are considered to be the equivalent of the active stage of tinea pedis, they were fully considered by the Board pursuant to the applicable regulations.  A remand for an examination scheduled to take place during flare-ups of the Veteran's lumbar spine spondylosis is therefore not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether this exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria contemplates all of the symptoms of the Veteran's lumbar spine spondylosis even though they are not specifically listed.  The Veteran's difficulty bending, lifting, walking, driving for a long time, and use of a cane and back brace are all consequences of the symptoms of pain, stiffness, aching, weakness, fatigability, and lack of endurance, which are fully contemplated by the general rating formula and 38 C.F.R. §§ 4.40 and 4.45.  For example, the Veteran uses a cane because of his back pain and weakness.  The same can be said of the back brace.  Using a cane and a back brace are not symptoms, but, instead, are objects that one uses when experiencing symptoms.  Again, these symptoms are contemplated by the rating criteria.  The Board therefore need not consider whether the lumbar spine spondylosis causes marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below, there is evidence that it has had an impact on the Veteran's employment.  Thus, referral for consideration of an extraschedular rating for the Veteran's lumbar spine spondylosis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for right and left lower extremity radiculopathy secondary to his lumbar spondylosis.  These disorders are objective neurologic abnormalities associated with the lumbar spondylosis and as such are also fully contemplated by Note 1 to the general rating formula, which provides for separate evaluation under and appropriate diagnostic code for such abnormalities.  Referral for consideration of an extraschedular rating is therefore not warranted on this basis as well.

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's lumbar spine spondylosis does not more nearly approximate the criteria for a rating higher than 20 percent under the general rating formula, the formula for rating IVDS, or the regulations relating to functional loss, the joints, and painful motion in the musculoskeletal system.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating for lumbar spine spondylosis, currently rated 20 percent disabling is denied.


REMAND

At the October 2009 Board hearing, the Veteran had raised the issue of entitlement to service connection for arthritis in his back under Diagnostic Code 5010.  The Board referred this issue to the RO in the December 2009 decision and again in May 2011 remand.  The RO began to develop the claim and then, in March 2012, sent the Veteran a letter indicating that general medical literature as well as the February 2012 VA examiner indicated that "spondylosis is arthritis."  The RO therefore indicated that it would take no further action on the claim for service connection for arthritis of the spine.  The Board notes that, as indicated above, the Veteran's lumbar spondylosis is rated under 38 C.F.R. § 4.71a, DCs 5010-5242, each of which is applicable to arthritis.

In an August 2013 decision letter, however, the RO indicated that it was denying the Veteran's claim for service connection for arthritis, but did not indicate whether it was referring to arthritis of the back or a more general claim for service connection for arthritis.  The accompanying rating decision and code sheet reference only arthritis.  In September 2013, the Veteran's attorney submitted a notice of disagreement with the August 2013 decision denying service connection for arthritis and asked that the appeal be incorporated into the remaining issues on appeal that were in remand status from the Board.  However, given the separate rating decision denying service connection for arthritis and the timely NOD, a remand of the claim for issuance of an SOC on this issue is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999), codified at 38 C.F.R. § 19.9(c) (2014).  As the August 2013 decision did not specify the nature of the claim for arthritis that was denied, the AOJ should clarify in the SOC whether the claim that was denied and appealed is for arthritis of the spine or more generally for arthritis.  The Board finds that this claim is not inextricably intertwined with the claim for an increased rating for lumbar spine spondylosis because even assuming the August 2013 denial was for service connection for arthritis of the spine, this would not affect the Board's decision on the claim for an increased rating for lumbar spine spondylosis.  In the decision above, the Board has considered all spine symptoms to be attributable to the service connected lumbar spine spondylosis.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As to the claim for TDIU, as noted after the most recent, April 2014 SSOC was issued, and prior to return of the case to the Board, a July 2014 VA peripheral nerves examination was conducted and additional VA treatment records were received.  An SSOC must be furnished to the Veteran and his representative when additional pertinent evidence is received after the most recent SSOC.  38 C.F.R. §§ 19.31, 19.37.  As these records are pertinent to the issue of whether the Veteran is able to obtain and maintain substantially gainful employment, a remand for consideration of this evidence and issuance of a new SSOC is required.  
Accordingly, the claims for entitlement to service connection for arthritis and for entitlement to a TDIU are REMANDED for the following action:

1.  Issue an SOC as to the issue of entitlement to service connection for arthritis, clarifying whether the claim denied was for service connection for arthritis of the spine or more generally for service connection for arthritis.  Afford the Veteran and his attorney an appropriate amount of time to file a VA Form 9 or equivalent substantive appeal.  Thereafter, certify the claim to the Board, if appropriate.

2.  Issue an SSOC as to the issue of entitlement to a TDIU that includes consideration of the VA treatment records and July 2014 peripheral nerves examination and any other evidence that has been received since the April 2014 SSOC.

3.  If any benefit sought on appeal remains denied, return the case to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
    KATHLEEN K. GALLAGHER                            RYAN T. KESSEL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



__________________________________________
ALEXANDRA P. SIMPSON
Acting Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


